Citation Nr: 1800073	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  13-16 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for an acquired psychiatric disability.  

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), attention-deficit hyperactive disorder (ADHD), anxiety, and depression.  

3.  Entitlement to service connection for a right hand disability.  

4.  Entitlement to service connection for a left hand disability.  

(The issues of entitlement to a total disability rating based on individual unemployability, service connection for numbness and tingling in the left shoulder, and an increased rating for a lumbar spine disability will be adjudicated in a separate decision.)



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Hurley, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1999 to December 2003, with a period of honorable service from October 1999 to January 30, 2002, and a period of under other than honorable conditions for misconduct from January 31, 2002, 
to December 2003.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, continued its previous denial of service connection for PTSD, anxiety, and depression, and denied service connection for ADHD.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing in November 2016.  A copy of the transcript has been reviewed and associated with the claims file.  

The issues of entitlement to service connection for an acquired psychiatric disability, right hand disability, and left hand disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a June 2008 rating decision, the RO denied service connection for PTSD, anxiety disorder, depression, and panic disorder.  The Veteran did not file a notice of disagreement and no new and material evidence was received within the appeal period.

2.  The evidence received since the June 2008 rating decision is not duplicative or cumulative of evidence previously of record and it raises a reasonable possibility of substantiating the Veteran's claim of service connection for PTSD, anxiety, and/or depression.  


CONCLUSION OF LAW

The criteria for reopening the claim of service connection for PTSD, anxiety, and depression have been met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. §§ 3.156, 20.302, 20.1103 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The issue adjudicated herein has been granted in full, as discussed below.  As such, the Board finds that any error related to the duty to notify/assist is harmless.


Legal Criteria

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 
24 Vet. App. 110, 117 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.

Factual Background and Analysis

The claim of service connection for PTSD, panic disorder, anxiety, and depression was denied in a June 2008 rating decision because the Veteran was diagnosed with PTSD starting in January 2003, which was during the Veteran's period of service which was under other than honorable conditions for misconduct.  The evidence of record at the time of the June 2008 rating decision consisted of the Veteran's DD Form 214, service treatment records, the Veteran's Application for Compensation, June 2008 Administrative Decision by the San Diego Regional Office, and psychiatric treatment records from July 2005 to August 2007.

The Veteran was notified of this decision and her procedural rights by letter in July 2008.  She did not appeal this determination and no additional evidence was submitted within a year following this notification letter.  As such, the Board finds the June 2008 rating decision is final.  38 U.S.C. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103; Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

Since the June 2008 rating decision, additional VA treatment records, June 2014 Naval Discharge Review Board (NDRB) decision, revised DD Form 214 (DD Form 215), letter dated in December 2016 from the District Attorney Investigatory, Office of the District Attorney County of San Diego, November 2001 domestic violence report, restraining order sought by the Veteran and granted in November 2001, and the Veteran's testimony from the hearing in November 2016 have been associated with the claims file.  

After a review of the record, the Board finds that new and material evidence has been received to reopen the claim of service connection for PTSD, anxiety, and depression.  The evidence is new, as it was not part of the record at the time of the June 2008 rating decision.  It is also material as it relates to an unestablished fact necessary to substantiate the claim.  The newly added evidence suggests that the Veteran's acquired psychiatric disability was either aggravated by service and/or is related to her period of honorable service.  Specifically, the Veteran testified that she was the victim of a rape prior to military service and a domestic assault in 2001.  The additional evidence confirms that the Veteran was granted a restraining order stemming from an October 2001 domestic violence incident, which was during the period of her honorable service.   Accordingly, the evidence is new and material and the claim of service connection for PTSD, anxiety, and depression is reopened.  


ORDER

New and material evidence having been received, the petition to reopen the claim of service connection for PTSD, anxiety, and depression is granted.

REMAND

I.  Acquired Psychiatric Disability

The Veteran has filed a claim for PTSD, ADHD, anxiety, and depression, and asserts that her psychiatric disabilities are the product of a rape prior to service and were triggered in service and/or are the result of her honorable period of military service, including a domestic violence incident in 2001.  The report of medical examination for enlistment in September 1999 reflects a normal psychiatric evaluation and the Veteran did not report any frequent trouble sleeping, depression or excesive worry, or nervous trouble of any sort on the corresponding report of medical history.

The Veteran has not been provided a VA examination and the Board finds that one would assist in the adjudication of this issue.  Indeed, given that the current evidence suggests that the Veteran has a current disability which may have had its onset in her honorable period of military service and/or was aggravated by her honorable period of service, the Board finds that the Veteran should be afforded a VA examination to determine the nature and etiology of her psychiatric disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-83 (2006).  

Accordingly, the Board finds that a remand is warranted in order for a 
VA examination to be scheduled to assess the nature and etiology of her psychiatric disabilities.

II.  Bilateral Hand Disability

The Veteran filed a claim for bilateral hand joint pain.  Her VA treatment records indicate that she has had off and on complaints of bilateral hand pain.  X-rays of her hands were performed in November 2016.  However, the results were scanned as a VistA image, which has not been associated with the claims file.  Accordingly, the Board finds that a remand is necessary in order to obtain the VistA image of her bilateral hand x-rays.  

Furthermore, the Board finds that the Veteran complained of painful joints in October 1999 and has current complaints of bilateral hand pain.  The Veteran has not been provided a VA examination and the Board finds that one would assist in the adjudication of this issue.  The current evidence suggests that the Veteran may have a current bilateral hand disability or persistent or recurrent symptoms of a disability that may have had its onset during her honorable period of service.  Accordingly, the Board finds that a VA examination is warranted.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file the VistA images related to the x-rays taken of the Veteran's hands in November 2016 and any updated VA treatment records (a July 2017 SSOC related to other issues indicates 
VA records have been obtained thru January 10, 2017).

2.  After completion of #1, schedule the Veteran for a 
VA examination to determine the nature and etiology of any right and/or left hand disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner is to identify all right and/or left hand disabilities found on examination and identified during the pendency or soon before the filing of this claim in April 2012.  

Thereafter, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or more) that each diagnosed right and/or left hand disability had its onset during the Veteran's honorable period of military service, which is from October 1999 to January 30, 2002, and/or is otherwise etiologically related to such service.  

The examiner is to provide a comprehensive rationale for each opinion provided.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports are to be considered in formulating any opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

3.  After completing #1, schedule the Veteran for a 
VA examination to determine the nature and etiology of her psychiatric disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  

The examiner should identify all psychiatric disorders found on examination and identified during the pendency or soon before the filing of this claim in April 2012, including PTSD, depression, anxiety, and ADHD.  For each diagnosed psychiatric disability, the examiner should respond to the following questions:

a.  Is there clear and unmistakable (undebatable) evidence that any psychiatric disability pre-existed the Veteran's entry into active military service in October 1999?

b.  If the answer to (a) is yes, then is there clear and unmistakable (undebatable) evidence that the pre-existing psychiatric disability was NOT aggravated (i.e., permanently worsened) during her honorable period of active service, which was from October 1999 to January 30, 2002?

c.  If the answer to (a) is no, then is it at least as likely as not (a 50 percent probability or more) that any diagnosed psychiatric disorder had its onset during the Veteran's period of honorable service, which was from October 1999 to January 30, 2002, and/or is otherwise etiologically related to such service.  

If PTSD is diagnosed, the examiner should provide an opinion as to whether PTSD is due to the Veteran's fear of hostile military or terrorist activity or whether the Veteran has PTSD due to another stressor.  

A comprehensive rationale must be provided for all opinions expressed.  The examiner is to discuss the lay and other evidence of record regarding the onset of the Veteran's psychiatric symptoms.  The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If an opinion cannot be provided without resort to speculation, the examiner must explain why such an opinion would be speculative.  

4.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, she and her representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case.  The Veteran and her representative should be afforded the applicable time period in which to respond.  


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


